Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 8, and 15 are independent. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2018 and 05/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “a first data set of model features from validation tuning data reported from media metering devices” and “second data set of model features from return path data reported from return path data devices”. It is unclear 
Some STBs are equipped to report tuning data, which is indicative of the media accessed by the STBs, back to the media providers. Tuning data reported back to media providers via STBs is sometimes referred to as return path data (RPD). RPD tuning data may be used by audience measurement entities to monitor people's exposure to media.

The limitation stating “tuning data reported from media metering devices” appears to be describing “tuning data reported back to media providers via STBs” which is also defined as return path data in para 0003 of the specification. Para 0010 of the specification defines STBs and STB data and could also be interpreted as a media metering device. For purposes of examination, Examiner interprets tuning data as viewership data and return path data as media content/data being transferred from a content provider to a user. 

Dependent Claims 2-7, 9-14, and 16-20 fail to resolve the 112(b) rejection for independent claims 1, 8, and 16 and are also rejected under the 112(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/863,159 (reference application). Although the claims at issue are not identical, they are not patentable distinct from each other because the claim limitations in Co-pending application 16/863,159 are substantially similar as highlighted in the table below.The claims of the instant application are anticipated by the claims of co-pending application 16/863,159.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application: 16/230,663
Corresponding Application: 16/863,159
Claim 1: An apparatus to predict return path data quality, the apparatus comprising: a classification engine to compute a first data set of model features from validation tuning data reported from media metering devices and a second data set of model features from return path data reported from return path data devices; and a prediction engine to: train a machine learning algorithm based on the first data set; and apply the trained machine learning algorithm to the second data set to predict quality of the return path data reported from the return path data devices.
Claim 1: An apparatus to predict return path data quality, the apparatus comprising: a classification engine to compute a first data set of model features from validation tuning data reported from media metering devices and a second data set of model features from return path data reported from return path data devices; and a prediction engine to: train a machine learning algorithm based on the first data set; apply the trained machine learning algorithm to the second data set to predict quality of the return path data reported from the return path data devices; and determine an onboarding status for a return path data provider based on an aggregate predicted quality of the return path data reported from the return path data devices.
Claim 8: A non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least: compute a first data set of model features from validation tuning data reported from media metering devices and a second data set of model features from return path data reported from return path data devices; train a machine learning algorithm based on the first data set; and apply the trained machine learning algorithm to the second data set to predict quality of the return path data reported from the return path data devices.
Claim 8: A non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least: compute a first data set of model features from validation tuning data reported from media metering devices and a second data set of model features from return path data reported from return path data devices; train a machine learning algorithm based on the first data set; apply the trained machine learning algorithm to the second data set to predict quality of the return path data reported from the return path data devices; and determine an onboarding status for a return path data provider based on an aggregate predicted quality 
Claim 15: A method to predict return path data quality, the method comprising: computing, by executing an instruction with a processor, a first data set of model features from validation tuning data reported from media metering devices and a second data set of model features from return path data reported from return path data devices; training, by executing an instruction with the processor, a machine learning algorithm based on the first data set; and applying, by executing an instruction with the processor, the trained machine learning algorithm to the second data set to predict quality of the return path data reported from the return path data devices.
Claim 15: A method to predict return path data quality, the method comprising: computing, by executing an instruction with a processor, a first data set of model features from validation tuning data reported from media metering devices and a second data set of model features from return path data reported from return path data devices; training, by executing an instruction with the processor, a machine learning algorithm based on the first data set; applying, by executing an instruction with the processor, the trained machine learning algorithm to the second data set to predict quality of the return path data reported from the return path data devices; and determining, by executing an instruction with the processor, an onboarding status for a return path data provider based on an aggregate predicted quality of the return 
Claims 2 and 16: filtering a portion of the validation tuning data and a portion of the return path data not associated with a first viewing period.
Claims 2 and 16: filtering a portion of the validation tuning data and a portion of the return path data not associated with a first viewing period.
Claims 3 and 10: wherein the classification engine is to determine normalized statistics by calculating at least one of the following: 1) a difference between gap tuning minutes pre-bridging and gap tuning minutes post-bridging; 2) a percentage of conflicted tuning minutes; 3) a percentage of overloaded tuning minutes; 4) a percentage of under loaded tuning minutes; 5) a percentage of fragmented tuning minutes; 6) a percentage of unidentified tuning minutes; or 7) a percentage of mixed tuning minutes.
Claims 3 and 10: cause the machine to calculate at least one of the following: 1) a difference between gap tuning minutes pre-bridging and gap tuning minutes post-bridging; 2) a percentage of conflicted - 35 -Attorney Docket No.: 20004/81227660US02 tuning minutes; 3) a percentage of overloaded tuning minutes; 4) a percentage of under loaded tuning minutes; 5) a percentage of fragmented tuning minutes; 6) a percentage of unidentified tuning minutes; or 7) a percentage of mixed tuning minutes.
Claims 4, 11, and 17: determine a missing rate for the return path tuning data based on determining a percentage 
Claims 4, 11, and 17: determine a missing rate for the return path tuning data based on determining a percentage 
Claims 5, 12, and 18: train the machine learning algorithm based on the first data set by separating the first data set into a training data set and a holdout data set, the training data set further separated into a plurality of training data subsets and test data subsets.
Claims 5, 12, and 18:  training the machine learning algorithm based on the first data set by separating the first data set into a training data set and a holdout data set, the training data set further separated into a plurality of training data subsets and test data subsets.
Claim 6, 13, and 19: train the machine learning algorithm based on the plurality of training data subsets and test subsets using cross validation to determine a first configuration of the machine learning algorithm having a higher accuracy than a second configuration of the machine learning algorithm; and applying the holdout data set to the first configuration of the machine learning algorithm to produce metrics to analyze subsequent data sets.
Claim 6, 13, and 19: training the machine learning algorithm based on the plurality of training data subsets and test subsets using cross validation to determine a first configuration of the machine learning algorithm having a higher accuracy than a second configuration of the machine learning algorithm; and applying the holdout data set to the first configuration of the machine learning algorithm to produce metrics to analyze subsequent data sets.
Claims 7, 14, and 20: apply the metrics and the first configuration of the machine learning algorithm to the second data set to determine a probability indicative of an amount of missing return path data, the amount of missing return path data applied to a missing rate threshold to determine whether the return path data is to be included in subsequent processing.
Claims 7, 14, and 20: apply the metrics and the first configuration of the machine learning algorithm to the second data set to determine a probability indicative of an amount of missing return path data, the amount of missing return path data applied to a missing rate threshold to determine whether the return path data is to be included in subsequent processing.
Claim 9: wherein the instructions further cause the machine to remove a portion of the validation tuning data and a portion of the return path data not associated with a first viewing period.
Claim 9: wherein the instructions further cause the machine to remove a portion of the validation tuning data and a portion of the return path data not associated with a first viewing period.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8-9, 12-13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joglekar et al. (US 20180063596, hereinafter "Joglekar").

Regarding Claim 1
([Fig. 7]), the apparatus comprising: 
a classification engine ([Fig 2]) to compute a first data set of model features from validation tuning data reported from media metering devices ([Para 0028 and Fig 1] “Viewership data 191 may represent indications of television programming (e.g. , broadcast television programming, such as a television channel, on-demand content, recorded television programming) that has been viewed using the television receiver.” Examiner reads viewership data as tuning data reported from media metering devices (i.e. television receiver 150).) and a second data set of model features from return path data reported from return path data devices ([Para 0032-0033] “Addressable content 202 can include television programming and commercials. For example, a commercial from addressable content 202 may be distributed to addressable television receivers via broadcast and content delivery system 201 in response to viewership analysis system 210 determining a population of addressable television receivers to which the commercial should be delivered.” Examiner interprets Addressable content 202 and EPG 203 as return path data reported from return path devices (i.e. television service provider system 110).); and 
a prediction engine ([Fig 3]) to: 
train a machine learning algorithm based on the first data set ([Para 0048-0049] “Training data set 305 includes a viewership target model data set and a control data set. The viewership target model data set represents a portion (e. g., a first half) of the viewership target model created by the viewership target model constructor… Differentiator creation engine 307 can employ various machine learning algorithms based on differences in the demographic data between the viewership target model data set and the control data set of training data set 305.” Examiner reads the viewership target model data set as being viewership data described in Para 0028 (i.e. the first dataset).); and 
apply the trained machine learning algorithm to the second data set to predict quality of the return path data reported from the return path data devices ([Para 0050-0051] “Applying the trained differentiation model to validation data set 306 using differentiator testing engine 308 may serve to test the efficacy of the created differentiation model. That is, it can be assessed how accurate the differentiation model is at differentiating the viewership target model from the control group since viewership, address, and demographic data are available for each entry present within validation data set 306.” Examiner reads the viewership target models output as the provided content (i.e. addressable content/second data set) to target users, the addressable content being provided by the model is interpreted as the return path data. Examiner interprets “how accurate the differentiation model is at differentiating the viewership target model” as a predication quality of the return path data (i.e. the output of viewership target model). 

Regarding Claim 8
([Para 0028 and Fig 1] “Viewership data 191 may represent indications of television programming (e.g. , broadcast television programming, such as a television channel, on-demand content, recorded television programming) that has been viewed using the television receiver.” Examiner reads viewership data as tuning data reported from media metering devices (i.e. television receiver 150).) and a second data set of model features from return path data reported from return path data devices ([Para 0032-0033] “Addressable content 202 can include television programming and commercials. For example, a commercial from addressable content 202 may be distributed to addressable television receivers via broadcast and content delivery system 201 in response to viewership analysis system 210 determining a population of addressable television receivers to which the commercial should be delivered.” Examiner interprets Addressable content 202 and EPG 203 as return path data reported from return path devices (i.e. television service provider system 110).); train a machine learning algorithm based on the first data set ([Para 0048-0049] “Training data set 305 includes a viewership target model data set and a control data set. The viewership target model data set represents a portion (e. g., a first half) of the viewership target model created by the viewership target model constructor… Differentiator creation engine 307 can employ various machine learning algorithms based on differences in the demographic data between the viewership target model data set and the control data set of training data set 305.”); and apply the trained machine learning algorithm to the second data set to predict quality of the return path data reported from the return path data devices ([Para 0050-0051] “Applying the trained differentiation model to validation data set 306 using differentiator testing engine 308 may serve to test the efficacy of the created differentiation model. That is, it can be assessed how accurate the differentiation model is at differentiating the viewership target model from the control group since viewership, address, and demographic data are available for each entry present within validation data set 306.” Examiner reads the viewership target models output as the provided content (i.e. addressable content/second data set) to target users, the addressable content being provided by the model is interpreted as the return path data. Examiner interprets “how accurate the differentiation model is at differentiating the viewership target model” as a predication quality of the return path data (i.e. the output of viewership target model).

Regarding Claim 15
Joglekar discloses: A method to predict return path data quality, the method comprising: computing, by executing an instruction with a processor, a first data set of model features from validation tuning data reported from media metering devices ([Para 0028 and Fig 1] “Viewership data 191 may represent indications of television programming (e.g. , broadcast television programming, such as a television channel, on-demand content, recorded television programming) that has been viewed using the television receiver.” Examiner reads viewership data as tuning data reported from media metering devices (i.e. television receiver 150).) and a second data set of model features from return path data reported from return path data devices ([Para 0032-0033] “Addressable content 202 can include television programming and commercials. For example, a commercial from addressable content 202 may be distributed to addressable television receivers via broadcast and content delivery system 201 in response to viewership analysis system 210 determining a population of addressable television receivers to which the commercial should be delivered.” Examiner interprets Addressable content 202 and EPG 203 as return path data reported from return path devices (i.e. television service provider system 110).); training, by executing an instruction with the processor, a machine learning algorithm based on the first data set ([Para 0048-0049] “Training data set 305 includes a viewership target model data set and a control data set. The viewership target model data set represents a portion (e. g., a first half) of the viewership target model created by the viewership target model constructor… Differentiator creation engine 307 can employ various machine learning algorithms based on differences in the demographic data between the viewership target model data set and the control data set of training data set 305.”); and applying, by executing an instruction with the processor, the trained machine learning algorithm to the second data set to predict quality of the return path data reported from the return path data devices ([Para 0050-0051] “Applying the trained differentiation model to validation data set 306 using differentiator testing engine 308 may serve to test the efficacy of the created differentiation model. That is, it can be assessed how accurate the differentiation model is at differentiating the viewership target model from the control group since viewership, address, and demographic data are available for each entry present within validation data set 306.” Examiner reads the viewership target models output as the provided content (i.e. addressable content/second data set) to target users, the addressable content being provided by the model is interpreted as the return path data. Examiner interprets “how accurate the differentiation model is at differentiating the viewership target model” as a predication quality of the return path data (i.e. the output of viewership target model).

Regarding Claim 2
Joglekar discloses: The apparatus of claim 1, wherein the classification engine is to filter a portion of the validation tuning data and a portion of the return path data not associated with a first viewing period ([Para 0035-0036] “Additional information may also be contained within viewership database 211, such as an indication of whether the content that was viewed was previously recorded, was watched live, or was on - demand content. Data stored in viewership database 211 may be processed and filtered. For instance, if content was watched for less than a period of time , such as for less than three minutes, the associated entry in viewership database 211 may be discarded (e.g., to avoid entries related to a user flipping through channels).” Examiner reads discarding entries based on additional information as filtering.).

Regarding Claim 5
([Para 0048] “Training data set 305 includes a viewership target model data set and a control data set. The viewership target model data set represents a portion (e. g., a first half) of the viewership target model created by the viewership target model constructor. The control data set represents a portion (e.g., a first half) of the control group of television receivers created by control group creator 304. Validation data set 306 includes a second viewership target model data set and a second control data set. The second viewership target model data set represents a second portion (e.g. . , a second half) of the viewership target model created by the viewership target model constructor. The second control data set represents a second portion (e. g., a second half) of the control group of television receivers created by control group creator 304.” Examiner reads the training data as separating the first data into training (i.e. training data set 305) and holdout data set (i.e. validation data set 306). The training set is further separated into plurality of training data subsets and test data subsets (i.e. viewership target model data set and control data set).).

Regarding Claim 6
Joglekar discloses: The apparatus of claim 5, wherein the prediction engine is to train the machine learning algorithm based on the plurality of training data subsets and ([Para 0064-0065 and Fig 5] “At block 540, the differentiator model created at block 425 may be applied to the validation set. By applying the differentiator model to the validation set, the differentiator's efficacy in differentiating the second portion of the viewership target model from the second portion of the control group can be assessed . It is possible to assess the efficacy of the differentiator model because viewership data is stored for the second portions of the viewership target model and control group.”).

Regarding Claim 9
(CLAIM 9 IS A NON-TRANSITORY COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A METHOD CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 12
(CLAIM 12 IS A NON-TRANSITORY COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 18
(CLAIM 18 IS A METHOD CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 13
(CLAIM 13 IS A NON-TRANSITORY COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 19
(CLAIM 19 IS A METHOD CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joglekar et al. (US 20180063596, hereinafter "Joglekar") in view of Shankar et al. (US 20140379421, hereinafter "Shankar").

Regarding Claim 3
Joglekar discloses: The apparatus of claim 1, 
Joglekar does not explicitly discloses: wherein the classification engine is to determine normalized statistics by calculating at least one of the following: 1) a difference between gap tuning minutes pre-bridging and gap tuning minutes post-bridging; 2) a percentage of conflicted tuning minutes; 3) a percentage of overloaded tuning minutes; 4) a percentage of under loaded tuning minutes; 5) a percentage of fragmented tuning minutes; 6) a percentage of unidentified tuning minutes; or 7) a percentage of mixed tuning minutes.
However, Shankar discloses in the same field of endeavor: wherein the classification engine is to determine normalized statistics by calculating at least one of the following: 1) a difference between gap tuning minutes pre-bridging and gap tuning minutes post-bridging; 2) a percentage of conflicted tuning minutes; 3) a percentage of overloaded tuning minutes; 4) a percentage of under loaded tuning minutes; 5) a ([Para 0040] “On a relative scale, when dealing with, for example, television exposure, an exposure index, which provides an indication of how well LPM data accurately imputes exposure minutes, may be computed in a manner consistent with Equation (1). In the illustrated example of Equation (1), the exposure index is calculated as the ratio of the number of imputed LPM viewing minutes for each category of interest and the number of actual LPM viewing minutes for each category of interest.” Examiner interprets the Exposer Index as a percentage of mixed tuning minutes.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for television distribution with predictive data gathering taught by Joglekar with method for characterizing households with media meter data taught by Shankar. Doing so can calculate expected tuning minutes for a category of interest based on tuning minutes and the viewing proportion (Abstract, Shankar).

Regarding Claim 10
(CLAIM 10 IS A NON-TRANSITORY COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Claim 4, 7, 11, 14, 17, and 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Joglekar et al. (US 20180063596, hereinafter "Joglekar") in view of Zoll et al. (US 10,409,789, hereinafter "Zoll").

Regarding Claim 4
Joglekar discloses: The apparatus of claim 1, 
Joglekar does not explicitly discloses: wherein the classification engine is to determine a missing rate for the return path tuning data based on determining a percentage of the return path tuning data that is missing as compared to the corresponding validation tuning data.
However, Zoll discloses in the same field of endeavor: wherein the classification engine is to determine a missing rate for the return path tuning data based on determining a percentage of the return path tuning data that is missing as compared to the corresponding validation tuning data ([Col 6 line 4-9] “At 208, a determination is made of the level of missing-ness for the data under examination. Some embodiments employ multiple ways to measure levels for data that may be missing from the collected dataset. A first approach is to check for the overall degree to which data is missing from the expected dataset.” Examiner reads overall degree of missing data as a missing rate and the expected dataset as the compared validation data.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for television distribution with predictive data gathering taught by Joglekar with method for imputing (Abstract, Zoll).

Regarding Claim 7
Joglekar in view of Zoll discloses: The apparatus of claim 6, wherein the prediction engine to apply the metrics and the first configuration of the machine learning algorithm to the second data set to determine a probability indicative of an amount of missing return path data, the amount of missing return path data applied to a missing rate threshold to determine whether the return path data is to be included in subsequent processing ([Col 7 line 49-55], Zoll “Returning back to FIG. 2 , the next step at 210 is to check whether there is a need to correct for any missing data. If the degree of missingness is less than a specific threshold, then there may not be any need to take any actions to impute missing values. Therefore, the process may proceed directly to 216 to use the collected data for model training/calibration.”).

Regarding Claim 11
(CLAIM 11 IS A NON-TRANSITORY COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
(CLAIM 17 IS A METHOD CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 4 AND IS REJECTED ON THE SAME GROUND)


Regarding Claim 14
(CLAIM 14 IS A NON-TRANSITORY COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
(CLAIM 20 IS A METHOD CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gavade et al (US 20180097741) describes a machine learning model that receives viewing data and determines how likely a user will tune to or tune away from a particular channel (Para 0059)..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127